PER CURIAM
|, Granted in part. The district court erred in awarding pre-judgment interest on the entire damage award. It is well settled that a court sitting in admiralty has no authority to grant interest on the general maritime and Jones Act awards for future damages, such as future lost earnings or future pain and suffering. Milstead v. Diamond M Offshore, Inc., 95-2446 (La. 7/2/96), 676 So.2d 89.
Accordingly, the judgment of the district court is vacated insofar as it awards prejudgment interest on the entire damage award. The case is remanded to the district court for reformation of the judgment as to interest. In all other respects, the application is denied.